DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/09/2022 with regards to the drawing objection have been fully considered but they are not persuasive. Applicant asserts that the drawings show the claimed subject matter in a manner that a person of ordinary skill in the art would understand the subject matter, Examiner respectfully disagrees.
Applicant’s arguments with respect to claim(s) 11-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendment has overcome the rejection of record. However, a new ground of rejection is applied to the amended claims.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “rotary slide arranged in a rotary slide housing”, “the first rotary slide valve is rigidly coupled to the drive shaft”, and “the freewheel is coupled to the drive shaft” as recited in the claims must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morein (Pub. No. US 2015/0354714).
Regarding claim 11, Morein discloses a fluid valve device (Figs. 1-31), comprising: a first rotary slide valve (22), a second rotary slide valve (40), and a servomotor (52, paragraph 57), wherein each of the rotary valves has a rotary slide arranged in a rotary slide housing (12) and drivable via a drive shaft (54) by the servomotor (52), wherein the first rotary slide valve (22) is rigidly coupled (paragraph 57) to the drive shaft (54) and the second rotary slide valve (40) is coupled via a freewheel (60) to the drive shaft (54), wherein the freewheel (60) engages the secondary rotary valve (40) when the drive shaft (54) rotates in a first direction (paragraph 58) and decouples (outside the of toothed segment, paragraph 60) the second rotary slide valve (40) when the drive shaft (54) rotates in a second direction. 
Regarding claim 12, Morein discloses the fluid valve device (Figs. 1-31) wherein the freewheel (60) is coupled to the drive shaft (54) directly or only indirectly (paragraphs 57-58) via the first rotary slide valve (22).
Regarding claim 13, Morein discloses the fluid valve device (Figs. 1-31) wherein the first rotary slide valve (22) has a first coupling device (integrally coupled to 60) and the second rotary slide valve (40) has a second coupling device (72), wherein the first coupling device (Fig. 3) and the second coupling device (72) are each coupled to the freewheel (60).
Regarding claim 14, Morein discloses the fluid valve device (Figs. 1-31) wherein the first coupling device (Fig. 3) is coupled to an input (integrally coupled with the drive shaft) of the freewheel (60) coupled to the drive shaft (54) and the second coupling device (72) is coupled to an output (circumference of 60) of the freewheel (60).
Regarding claim 15, Morein discloses the fluid valve device (Figs. 1-31) wherein the first coupling device (Fig. 3) is coupled (paragraph 53) via the drive shaft (54) to the input of the freewheel (60) or is coupled via an input coupling device (Fig. 3) of the input of the freewheel (60) to the drive shaft (54).
Regarding claim 16, Morein discloses the fluid valve device (Figs. 1-31) wherein the first coupling device (Fig. 3) is at least temporarily coupled to the drive shaft (54) and/or the input coupling device (62) of the freewheel (60) and the second coupling device (72) is permanently coupled (Fig. 5) directly to an output coupling device (74) of the freewheel (60).
Regarding claim 17, Morein discloses the fluid valve device (Figs. 1-31) wherein the first coupling device (60), the second coupling device (72), the input coupling device (62), and the output coupling device (74) each have gear teeth (Fig. 5) or are formed as such.
Regarding claim 18, Morein discloses a method for operating a fluid valve device (Figs. 1-31) wherein the fluid valve device has a first rotary slide valve (22), a second rotary slide valve (40), and a servomotor (52, paragraph 57), wherein each of the rotary slide valves has a rotary slide arranged in a rotary slide housing (12) and drivable via a drive shaft (54) by the servomotor (57), wherein the first rotary slide valve (22) is rigidly coupled (paragraph 57) and the second rotary slide valve (40) is coupled via a freewheel (60) to the drive shaft (54), and wherein the first rotary slide valve (22) is set to a first setpoint value (paragraphs 57-60) and the second rotary slide valve (40) is set to a second setpoint value by the servomotor (52), wherein the freewheel (60) engages the second rotary valve (40) when the drive shaft (54)rotates in a first direction (paragraph 58) and decouples (outside the of toothed segment, paragraph 60) the second rotary slide valve (40) when the drive shaft (54) rotates in a second direction. 
Regarding claim 19, Morein discloses the method wherein first the second rotary slide valve (40) is set by rotating the drive shaft (54) against a freewheeling direction (in the tooth segment) of the freewheel (60) and then the first rotary slide valve (22) is set by rotating the drive shaft in the freewheeling direction (outside the tooth segment).
Regarding claim 20, Morein discloses the method wherein to set the second rotary slide valve (40) to the second setpoint value, the servomotor (52) is operated to alternately set the first rotary slide valve (22) in opposite directions to values deviating from the first setpoint value until the second setpoint value for the second rotary slide valve is present (paragraphs 57-60).
Regarding claim 21, Morein discloses the fluid valve device (Figs. 1-31) wherein the first rotary slide valve (22) has a first coupling device (integrally coupled to 60) and the second rotary slide valve (40) has a second coupling device (72), wherein the first coupling device (Fig. 3) and the second coupling device (72) are each coupled to the freewheel (60).
Regarding claim 22, Morein discloses the fluid valve device (Figs. 1-31) wherein the first coupling device (Fig. 3) is coupled to an input of the freewheel (60) coupled to the drive shaft (54) and the second coupling device (72) is coupled to an output (62) of the freewheel (60).
Regarding claim 23, Morein discloses the fluid valve device (Figs. 1-31) wherein the first coupling device (Fig. 3) is coupled to an input of the freewheel (60) coupled to the drive shaft (54) and the second coupling device (72) is coupled to an output (62) of the freewheel (60).
Regarding claim 24, Morein discloses the fluid valve device (Figs. 1-31) wherein the first coupling device (Fig. 3) is coupled via the drive shaft (54) to the input of the freewheel (60) or is coupled via an input coupling device of the input of the freewheel to the drive shaft.
Regarding claim 25, Morein discloses the fluid valve device (Figs. 1-31) wherein the first coupling device (Fig. 3) is coupled via the drive shaft (54) to the input of the freewheel (60) or is coupled via an input coupling device of the input of the freewheel to the drive shaft.
Regarding claim 26, Morein discloses the fluid valve device (Figs. 1-31) wherein the first coupling device (Fig. 3) is coupled via the drive shaft (54) to the input of the freewheel (60) or is coupled via an input coupling device of the input of the freewheel to the drive shaft.
Regarding claim 27, Morein discloses the fluid valve device (Figs. 1-31) wherein the first coupling device (Fig. 3) is at least temporarily coupled to the drive shaft (54) and/or the input coupling device of the freewheel (60) and the second coupling device (72) is permanently coupled directly to an output coupling device (74) of the freewheel (60).
Regarding claim 28, Morein discloses the fluid valve device (Figs. 1-31) wherein the first coupling device (Fig. 3) is at least temporarily coupled to the drive shaft (54) and/or the input coupling device of the freewheel (60) and the second coupling device (72) is permanently coupled directly to an output coupling device (74) of the freewheel (60).
Regarding claim 29, Morein discloses the fluid valve device (Figs. 1-31) wherein the first coupling device (Fig. 3) is at least temporarily coupled to the drive shaft (54) and/or the input coupling device of the freewheel (60) and the second coupling device (72) is permanently coupled directly to an output coupling device (74) of the freewheel (60).
Regarding claim 30, Morein discloses the fluid valve device (Figs. 1-31) wherein the first coupling device (Fig. 3) is at least temporarily coupled to the drive shaft (54) and/or the input coupling device of the freewheel (60) and the second coupling device (72) is permanently coupled directly to an output coupling device (74) of the freewheel (60).

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753